DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed March 11, 2021, with respect to claims 1, 3-5, 8, 9, 16, 18 and 19 have been fully considered and are persuasive.  The rejection of claims 1, 3-5, 8, 9, 16, 18 and 19 has been withdrawn. 

Drawings
The drawings were received on March 18, .  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3-5, 8, 9, 16, 18 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 8, 9, 16, 18 and 19 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the amended independent claims 1 and 16 of the instant invention – a method 
Chadha (US 2016/0205172) discloses offloading graph-based computations to a backend device; 
Karamanolis (US 2015/0058384) discloses providing a file system interface for an object store intended to support simultaneous access to objects stored in the object store by multiple clients with top-level objects appearing as subdirectories of the root directory, wherein each top-level object represents a separate abstraction of a storage device having a separate namespace that can be organized in accordance with any designated file system; 
LeBert (US 2014/0344267) discloses website hosting and source code repositories for storing and accessing website content in a website repository, and rolling back changes to the website content as selected by a user; 
McEntee (US 2012/0173655) discloses providing data storage management via a community internet drive that may utilize a centrally-managed hub as well as storage devices distributed among various networked machines; 
Nikolov (US 2011/0153697) discloses automated techniques for use in virtualized appliances and applications by facilitating manipulation of virtualized storage volumes and/or file systems of one or more different types of operating systems (OSs) implemented on distributed computer systems; 
Whitmer (US 10,095,710) discloses creating and using a virtual synthetic that enables direct user access to datacenter data without the need to download datacenter files to the local machine of the user; 
Zbiljic (US 2017/0318119) discloses functionality for stream-processing biomedical data sets by receiving, by a file system on a computing device, a first request for access to at least a first portion of a file stored on a remotely located storage device; and 
Zheng (US 8,225,057) discloses implementation of a single-system configuration for backing-up and restoring a clustered storage system containing virtual volumes.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Diedra McQuitery/Primary Examiner, Art Unit 2166